Exhibit 23.1Consent of Madsen & Associates, CPA’s Inc. MADSEN & ASSOCIATES CPA’S INC. 684 East Vine Street, #3 Certified Public Accountants and Business Consultants Salt Lake City, Utah, 84102 Telephone: 801-268-2632 Fax: 801-262-3937 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS We have issued our report dated January 16, 2009, accompanying the audit financial statements of Canterbury Resources, Inc. at December 31, 2008 and the related statements of operations, stockholders’ equity and cash flows for the period September 2, 2008 (date of inception) to December 31, 2008 and hereby consent to the incorporation by reference to such report in a Registration Statement S-1 (Amendment No. 1). May 11, 2009MADSEN & ASSOCIATES CPA’s INC. Madsen & Associates CPA’s
